SCHWARTZ, Judge.
Briefer, a real estate broker, sued Feder, one of the purchasers of the property in question, for a commission. After the jury returned a verdict in his favor, the trial judge took it away and granted the defendant’s reserved motion for directed verdict. Fla.R.Civ.P. 1.480(b). We affirm the judgment thereupon rendered for Feder because the record contains no evidence that Briefer had been employed by Feder or was otherwise acting on his behalf with his consent in connection with the transaction involved in this case. See Michael Construction Co. v. Smith, 244 So.2d 563 (Fla. 3d DCA 1971), cert. denied, 247 So.2d 438 (Fla.1971). The most that can be said is that the broker— who had previously represented the seller, and later, another prospective buyer — provided the defendant with information which was helpful in completing the proposed purchase. Such a showing is plainly insufficient to demonstrate the agency relationship between the parties required to entitle the broker to a commission and thus to sustain the verdict. City Builders’ Finance Co. v. Stahl, 90 Fla. 357, 106 So. 77 (1925); Dixson v. Kattel, 311 So.2d 827 (Fla. 3d DCA 1975).
Affirmed.